DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erin Knight on March 2, 2021.

The application has been amended as follows: 
5. (canceled)
6. (canceled)
1, wherein the first open end of the main body is configured to be compressed, and wherein the first open end of the main body is arranged to pass through the ring of the engaging member when the first open end of the main body is compressed.

15.	(currently amended) A method of manufacturing a cap [[for]] of an injection device, wherein the injection device further comprises an injector body configured for mounting a syringe with a needle shield, wherein the cap is configured to be disposed at one end of the injector body, and wherein the method comprises 
	forming a main body of the cap with a first open end and a second closed end, the main body comprising a groove portion, a retaining element that defines the first open end, and one or more openings through an outer surface, wherein the groove portion has an outer diameter that is smaller than an outer diameter of the retaining element, and wherein the one or more openings are disposed adjacent to a distal end of the groove portion;
	forming an engaging member of the cap, the engaging member disposed externally on the main body and received in the groove portion such that an outer surface of the engaging member lies flush with an outer surface of the retaining element, wherein the engaging member comprises the needle shield of the injection device;
	compressing the first open end of the main body and passing the first open end of the main body between the one or more protruding elements of the engaging member; and
,
wherein the engaging member comprises a ring that is arranged externally around the main body, and wherein the one or more protruding elements are arranged to extend inwards from the ring at an angle to a plane of the ring.


Allowable Subject Matter
Claims 1-3, 5-10, and 12-16 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record does not reach or otherwise render obvious in combination with all claim limitations an injection device/cap/method of making injection device, comprising a cap which comprises a main body comprising a groove portion, a retaining element that defines a first open end, and one or more openings through an outer surface, wherein the groove portion has an outer diameter that is smaller than an outer diameter of the retaining element, an engaging member disposed externally on the main body and received in the groove portion such that an outer surface of the engaging member lies flush with an outer surface of the retaining element, wherein the engaging member comprises one or more protruding elements arranged to extend inwards respectively through the one or more openings and configured to engage with a needle shield, wherein the engaging member comprises a ring that is arranged externally around the main body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783